By the Court, Cardozo, J.
It is well settled, in this State, that a court of equity will not disregard time, and decree a specific performance of a contract for the sale of real estate at the suit of a party in default, unless he not only applies promptly, but has a reasonable excuse for not performing on the contract day. In this case the defendants were at the place agreed on, for the purpose of passing the title, and waited the whole business day, ready to complete the sale, but the plaintiff was not ready on his part. There is no pretext of any fraud or deceit having been practiced upon him by the defendants, and the only excuse that he offers, viz., that the defendants’ attorney, when he applied for an extension of time to complete, told him that he thought there would be no difficulty about it, has been found not to be true, upon conflicting evidence, and we cannot disturb the judgment.
Judgment affirmed.
Cardozo and Geo. G. Barnard, Justices.]